DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Gupta et al. US 2020/0213644(Gupta).

Regarding claim1, Gupta discloses a computer implemented method for editing a video file, the method comprising: loading the video file comprising a first scene followed by a second scene, the first scene having a first theme where the first scene meets the second scene and the second scene having a second theme where the second scene meets the first scene([0021], the system obtains  video into which an advertisement is to be inserted, [0025] the video includes different scenes such as chef cooking in the kitchen and another scene food being placed on a table); detecting a transition point where the first scene ends and the second scene begins ([0025], machine learning models trained to detect scene changes for determining location for insertion of advertisement); selecting an intermediate scene from a library of intermediate scenes based on at least one of the first or second themes, the intermediate scene having at least one region onto which information can be overlaid([0022-0023], the system selects advertisement to be inserted between the scene based on context of the video or content included within the video); and inserting the selected intermediate scene between the first scene and second scene([0031], insert the advertisement at the determined location).

Regarding claim2, Gupta discloses the computer implemented method according to claim 1, wherein loading the video file comprises loading the video file from a storage location into a memory (fig. 1, 3, obtain at least one video, [0021], video obtained from a secondary source).

Regarding claim3, Gupta discloses the computer implemented method according to claim 1, wherein detecting the transition point comprises using a transition point detection algorithm to locate the transition point, the transition point detection algorithm outputting a location within the video file at which the first scene ends and the second scene begins ([0025], machine learning model detects scene changes by identifying when one scene is ending and another scene is beginning).

Regarding claim4, Gupta discloses the computer implemented method according to claim 3, wherein the transition point detection algorithm compares video within the video file to seed scenes to determine the transition point between the first scene and the second scene([0025], detecting scene changes using machine learning model(seed)).

Regarding claim5, Gupta discloses the computer implemented method according to claim 3, wherein the transition point detection algorithm compares adjacent frames of the video file to determine the difference between those frames, and detects the transition point when a difference is above a threshold level ([0025], the system identify frame continuity or discontinuity to identify when the video is moving from one scene to another scene).

Regarding claim6, Gupta discloses the computer implemented method according to claim 3, wherein the location is a time code within the video file ([0025], the system identify when one scene is ending and another scene is beginning).

Regarding claim7, Gupta discloses the computer implemented method according to claim 1, the method comprising detecting the first theme of the first scene and detecting the second theme of the second scene ([0021], the system obtains video into which an advertisement is to be inserted, [0025] the video includes different scenes such as chef cooking in the kitchen and another scene food being placed on a table).

Regarding claim8, Gupta discloses the computer implemented method according to claim 7, wherein detecting the first theme and second theme comprises using a theme detection algorithm to detect the first theme of the first scene and the second theme of the second scene ([0021], the system obtains video into which an advertisement is to be inserted, [0025] the video includes different scenes such as chef cooking in the kitchen (first theme) and another scene food being placed on a table(second theme)).
Regarding claim9, Gupta discloses the computer implemented method according to claim 8, wherein the theme detection algorithm compares the first and second scenes to known seed scenes to determine the theme for each scene ([0025], detecting scene changes using machine learning model(seed)).

Regarding claim10, Gupta discloses the computer implemented method according to claim 8, wherein the theme detection algorithm uses a correlation algorithm to compare known seed scenes to the first and second scene to determine the theme for each scene ([0025], detecting scene changes using machine learning model).

Regarding claim11, Gupta discloses the computer implemented method according to claim 1, wherein each intermediate scene in the library of intermediate scenes has a theme identifier, and selecting an intermediate scene comprises selecting an intermediate scene using the theme identifier ([0005], ad selection comprises matching a category(theme) of the ad to category (theme) of the video, [0020], [0023]).

Regarding claim12, Gupta discloses the computer implemented method according to claim 1, wherein selecting an intermediate scene comprises using a look-up table which correlates intermediate scenes to themes of scenes present in the video file ([0005], ad selection comprises matching a category of the ad to category (theme) of the video, [0020], [0023])..

Regarding claim13, Gupta discloses the computer implemented method according to claim 1, wherein selecting an intermediate scene comprises selecting an intermediate scene from a library of intermediate scenes based on the first theme ([0005], ad selection comprises matching a category(theme) of the ad to category (theme) of the video, [0023]).

Regarding claim14, Gupta discloses the computer implemented method according to claim 1, wherein selecting an intermediate scene comprises selecting an intermediate scene from a library of intermediate scenes based on the second theme ([0005], ad selection comprises matching a category(theme) of the ad to category (theme) of the video, [0023]).

Regarding claim15, Gupta discloses the computer implemented method according to claim 1, wherein selecting an intermediate scene comprises selecting an intermediate scene from a library of intermediate scenes based on the first theme and the second theme ([0005], ad selection comprises matching a category(theme) of the ad to category (theme) of the video, [0023]). 

Regarding claim16, Gupta discloses the computer implemented method according to claim 1, wherein selecting an intermediate scene comprises selecting an intermediate scene from a library of intermediate scenes based on viewer data for the video file for targeting a subset of video viewers ([0024], advertisement fine-tuned/selected based on user preference).
Regarding claim20, Gupta discloses a server comprising a processor and a memory, the memory comprising software code which when executed by the processor causes the processor to undertake the method of claim1 (see fig. 1, 3, [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta.

Regarding claim17, Gupta teaches all the limitations of claim1 above but does not teach the information to be overlaid is visual information. However, it is old and well known in the art before the effective filing date of the claimed invention to overlay visual information over a media to further convey the desired message/ information. Therefore, official notice is taken.

Regarding claim18, 19 Gupta teaches all the limitations of claim1 above but does not teach the information to be overlaid is non-visual information   at least one of metadata or auditory information. However, it is old and well known in the art before the effective filing date of the claimed invention to overlay non-visual information such as metadata or auditory over a media to present additional information to the viewer. Therefore, official notice is taken
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484